Citation Nr: 9904666	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  93-19 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to February 
1973.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  The Board, in August 1995, upon 
determining that additional development of the evidence was 
to be sought, remanded the veteran's claim to the RO.  The 
Board notes that the veteran's claim is currently under the 
jurisdiction of the San Juan, Puerto Rico (RO).

It is unclear from a review of the record as to whether the 
veteran is claiming entitlement to a total rating for 
compensation purposes based on individual unemployability.  
It is requested that the RO contact the veteran in order to 
clarify this matter and to take any appropriate action.


FINDING OF FACT

The bilateral pes planus is productive of no more than 
moderate disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107, (West 1991); 38 C.F.R. Part 4, Diagnostic Code 5276 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative assert that his bilateral 
pes planus warrants a higher evaluation.  It is contended 
that the medical evidence of record sufficiently demonstrates 
that the veteran's pes planus disability has increased in 
severity.  Specifically, it is contended that the physical 
impairments associated with his service-connected disability 
limit his performance of normal daily routines due to 
restricted and painful motion.  See Informal Hearing 
Presentation, dated in December 1998.  

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  This finding 
is based in part on the veteran's assertion that his pes 
planus disability has increased in severity.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board finds that no 
further development of the record is necessary before 
appellate disposition is completed.  Accordingly, the Board 
is satisfied that the duty to assist has been met.

Where entitlement to Department of Veterans Affairs (VA) 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a review of the 
recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.41, 4.42 
(1998), the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.

Where entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, an original compensation claim shall be 
considered on the basis of the evidence of record.  38 C.F.R. 
§ 3.655(a) and (b) (1998).  When an examination is scheduled 
in conjunction with any other original claim, a reopened 
claim for a benefit which was previously disallowed, or a 
claim for an increased rating, the claim shall be denied.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member.  38 C.F.R. § 3.655(b) (1998)

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2 (1998).  In this case, a review of the record 
reveals that the RO established service connection for pes 
planus in June 1973 and a 10 percent disability rating was 
assigned pursuant to Diagnostic Code 5276 of VA's Schedule 
for Rating Disabilities (Schedule).  In June 1991, the 10 
percent previously assigned to the veteran's service-
connected pes planus disability was reduced to zero percent.  
Subsequently, in August 1992, the RO restored the 10 percent 
disability percentage, where it has remained in effect.
 
It is noted that over a period of many years, a disability 
claim may require readjudication in accordance with changes 
in law, medical knowledge, and the veteran's physical 
condition.  It is thus essential, both in the examination and 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (1998).

As indicated above, the veteran's service-connected bilateral 
pes planus is evaluated under Diagnostic Code 5276 of VA's 
Schedule.  A 10 percent evaluation is assignable for moderate 
bilateral flat feet with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
and pain on manipulation and use of the feet.  When severe, 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities, 
bilateral, a rating of 30 percent is provided.  When 
pronounced with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances, bilateral, a 50 
percent evaluation is warranted.

Review of the claims folder reveals that in September 1990 
the veteran was afforded a VA examination to evaluate his pes 
planus disorder.  The examination revealed a normal gait, 
balance, and propulsion.  Mild pronation and splaying of the 
metatarsals was reported.  No secondary deformities were 
noted.  There was no evidence of callosities, hallux valgus, 
or hammertoes.  The report of X-ray examination shows an old 
nonunion fracture of the base of the second right proximal 
phalanx.  The remaining bones and joints of the feet were 
reported as being within normal limits.  The examiner 
indicated that there was no objective orthopedic findings.

A VA examination was conducted in February 1992.  At that 
time, the veteran complained of pain affecting both feet, 
loss of balance, and walking accompanied by cramps.  He added 
that his symptoms were exacerbated by standing and walking.  

The examination showed that the veteran was able to stand on 
his toes and heels, and normal range of motion of his ankles 
and toes was noted.  The veteran's gait was described as 
guarded.  The degree of deformity resulting from the flat 
feet was described by the examiner as moderate-severe.  There 
were hammertoe deformities in the veteran's feet in the 
interphalangeal joints of the third, fourth, and fifth toes 
bilaterally.  It was remarked by the examiner that there was 
overriding of the big toe, bilaterally, by the second toe 
with a medial deviation of 15 degrees.  Radiographic studies 
showed sclerotic changes involving the base of the first 
phalanx of the right second toe and minimal bilateral 
degenerative joint disease involving the metatarsophalangeal 
joints of the great toes with soft tissue swelling in and 
around the joint.  The radiologist commented that the 
sclerotic changes were most likely secondary to a previous 
traumatic event and should be correlated with the patient's 
clinical and physical findings.  The diagnoses were bilateral 
flat feet and bilateral hammertoe deformity.

The record reflects that the veteran has received 
intermittent treatment from a private physician, Dr. Israel 
Ruiz.  An August 1991 statement is to the effect that the 
veteran had been treated for bilateral foot pain and that, 
based on his history and physical examination, the veteran 
was prevented from walking long distances or performing any 
gainful employment.  His condition was noted to be of a 
progressive nature.  A December 1991 letter notes that the 
veteran's bilateral pes planus condition was progressive and 
had become worse.  A subsequent December 1991 letter from Dr. 
Ruiz noted that he had treated the veteran on 5 different 
occasions, between August and December 1991.  He indicated 
that the veteran complained that his condition had 
progressed, affected his daily activities, and prevented him 
from pursuing a gainful occupation.  It was noted that he had 
been treated with analgesics, and that due to the progressive 
nature of the veteran's condition, the use of neither oral 
medication nor a prosthesis would provide satisfactory 
results.  A letter dated in February 1993 from Dr. Ruiz 
indicates that the veteran was being treated for bilateral 
lower extremity pain, which prevented him from both walking 
correctly and working.  The physician opined that the 
veteran's condition had been progressing and was expected to 
become worse.  

VA outpatient treatment records were subsequently received.  
The veteran was seen in August 1990 for chronic bilateral 
foot pain.  Moderate pronation was noted.  Neither limitation 
of motion nor crepitations was indicated.  Spreading of the 
2nd and 3rd toes of the left foot was indicated, and described 
as developmental.  The diagnosis was moderate pronation and 
plantar callosities. 

In view of the evidence of record, to include the findings 
reported during the February 1992 VA examination, the Board 
remanded the case to the RO for a current examination, in 
part, to determine what symptoms and findings were a 
manifestation of or associated with the pes planus.  The 
veteran was scheduled for a VA examination.  The VA medical 
facility informed the RO that the veteran failed to report 
for the examination, which was scheduled to be conducted in 
February 1997.  In June 1996, the RO sent a letter to the 
veteran at his current address of record.  The veteran was 
informed that his claim was denied due to his not appearing 
for his scheduled examination.  He was further informed that 
his claim would be reopened if he was willing to report for 
the examination.  The VA medical facility informed the RO 
that the veteran failed to report for an examination 
scheduled on June 20, 1997.  

In August 1998, the RO furnished the veteran and his 
representative a supplemental statement of the case, which 
includes 38 C.F.R. § 3.655.

The Board notes that, as found by the United States Court of 
Veterans Appeals (Court) in Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991), "[t]he duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence").  See also Zarycki v. Brown, 6 Vet. App. 91 
(1993).  

To summarize, the veteran's statements describing the 
symptoms of his pes planus are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence of record.  

The Board has considered the August 1990 VA outpatient 
records and the private medical evidence.  In February 1992, 
the VA examiner described the bilateral flat feet as moderate 
to severe.  X-rays showed soft tissue swelling around the 
metatarsal phalangeal joints of the great toes.  However, the 
examination showed no pain on manipulation and accentuated 
use or characteristic callosities.  

Additionally, as previously indicated, the veteran failed to 
report on two occasion for a VA examination in order to 
determine the severity of the pes planus.  As such, based on 
the current evidence of record, the Board finds that the 
degree of disability fails to satisfy the criteria for severe 
impairment as set forth under diagnostic code 5276.  
Accordingly, a rating in excess of 10 percent for his 
service-connected bilateral pes planus, pursuant to 
Diagnostic Code 5276, is not warranted.

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  However, the available 
evidence does not reflect that the degree of impairment 
resulting from the bilateral pes planus more nearly 
approximates the criteria for the next higher evaluation 
pursuant to 38 C.F.R. § 4.7 (1996).  

The Board is also satisfied, based on the available evidence, 
that the degree of functional loss due to pain as 
contemplated in 38 C.F.R. §§ 4.40, 4.45 (1998) and Deluca v. 
Brown, 8. Vet. App. 202 (1995) is included in the current 
rating percentage.  Additionally, the evidence is not in 
equipoise as to warrant consideration of the benefit of the 
doubt rule. 38 C.F.R. § 4.3 (1998). 


ORDER

Entitlement to an increased rating for bilateral pes planus 
is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

